Citation Nr: 1707507	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Navy from May 1987 to June 2006.  The Veteran received the Defense Meritorious Service Medal and the Air Medal, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Baltimore, Maryland, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss.  In the June 2010 Substantive Appeal, the Veteran did not request a hearing before a Member of the Board.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a VA examination to address the current nature and etiology of any hearing loss.  The case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

1.  Bilateral hearing loss meeting 38 C.F.R. § 3.385 was noted during service.

2.  Symptoms of hearing loss have been continuous since service.






CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim for service connection bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (service connection for bilateral hearing loss), no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 
(Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Next, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Additionally, service connection may be awarded if a chronic disease, such as sensorineural hearing loss, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303 (b); Walker, 708 F.3d at 1336.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss as a result of his active service.  He is already service-connected for bilateral tinnitus.

The Veteran served honorably on active duty for over 19 years, and reported being exposed to hazardous levels of noise as a pilot.  See 38 U.S.C.A. § 1154.  After review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise during active military service.  The Veteran competently reported inservice exposure to the loud noise from helicopter and fixed-wing aircraft engine noise.  See October 2006 VA Examination.  The DD Form 214 shows that the Veteran served with a primary specialty of aviator.  The Veteran's competent account of being exposed to military noise from aircraft engines is consistent with the places, types, and circumstances of his service and is, therefore, credible.  38 C.F.R. § 1154(a).

At the Veteran's March 2006 retirement examination audiometric testing was conducted.  Pure tone thresholds, measured in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
25
35
LEFT
25
30
30
20
30

The examiner upon separation noted "pan spectrum hearing loss."  Further, on the exit examination, the Veteran indicated that he intended to seek VA disability for "hearing."  In September 2006, the Veteran filed the claim for entitlement to service connection for bilateral hearing currently on appeal.

The Agency of Original Jurisdiction (AOJ) has denied the claim on the basis of no current disability as recent VA examinations do not demonstrate hearing loss to 38 C.F.R. § 3.385.  In Romanowsky v. Shinseki, however, the Court indicated that McClain v. Nicholson, 21 Vet. App. 319 (2007) did not address the situation where there was a possible inservice diagnosis, followed shortly by the appellant's claim and a VA examination finding of no diagnosed disorder.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Court therefore found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes.  Id.  In the present case, the audiometric findings at separation meet those required for a finding of hearing loss for VA purposes as both ears have auditory thresholds at 3 frequencies that are 26 decibels or greater.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  In fact, the examiner very clearly noted a diagnosis of "pan spectrum hearing loss" on the separation examination.  The Veteran applied for VA benefits just months after his separation from service and then a subsequent VA examination did not reflect hearing thresholds that met 38 C.F.R. § 3.385.  In other words, the facts in this case are analogous to those of Romanowsky.  In light of this, the Board finds that the inservice diagnosis of bilateral hearing loss is sufficient to satisfy the criteria for a current disability.

As the Veteran has a diagnosis of sensorineural hearing loss, service connection could be granted based upon continuity of symptomatology. 38 C.F.R. § 3.307, 3.309 (a); Walker 708 F.3d at 1336.  As noted above, the Veteran's separation examination reflected hearing loss that met 38 C.F.R. § 3.385 and the physician diagnosed pan spectrum hearing loss.  Thus, the chronic disease of sensorineural hearing loss was identified during service.  Under 38 C.F.R. § 3.303(b) when a chronic disease is established during service, there is no requirement of evidentiary showing of continuity, rather such a showing is only required if the diagnosis of chronicity may be legitimately questioned.  As there is only an isolated diagnosis, the Board considered whether there was continuity of symptoms.  In this regard, the Veteran has further provided competent and credible statements that his decreased hearing has continued since that time.  The Veteran reported that his hearing loss had been present since discharge on his September 2006 application.  During the October 2006 VA examination he described hearing loss with difficulty listening to the television or radio.  During the March 2016 VA examination the Veteran reported difficulty hearing his wife and indicated he had to turn the volume up on the television and radio.  

The Board finds that the Veteran is entitled to service connection for bilateral hearing loss, a chronic disease listed in 38 C.F.R. § 3.309, based upon continuity of symptomatology.  Here, the bilateral hearing loss met VA's definition of hearing loss during service.  Under Romanowsky, the diagnosis of bilateral hearing loss in service and the claim for VA benefits for the condition months later satisfies the criteria for a current disability.  The Veteran has further provided competent and credible evidence of hearing loss during service and continuity of symptomatology since service.  Accordingly, the Board finds that service connection is warranted under 38 C.F.R. § 3.303 (b).




ORDER

Entitlement to service connection for bilateral hearing is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


